Exhibit 10.1

 

FIRST AMENDMENT

TO

LICENSE AGREEMENT

 

Between

 

Arizona Science and Technology Enterprises LLC,
dba Arizona Technology Enterprises,
ASU SkySong, 1475 N. Scottsdale Rd., Suite 200
Scottsdale, AZ  85257-3538

 

(hereinafter referred to as “AZTE”)

 

and

 

HELICOS BIOSCIENCES CORPORATION,
One Kendall Square, Ste. B2002,
Cambridge, MA 02139, USA

 

(hereinafter referred to as “HELICOS”)

 

PREAMBLE

 

AZTE and HELICOS are parties to that certain License Agreement having an
effective date of March 16, 2005 (the “License Agreement”).  HELICOS and AZTE
now desire to amend the License Agreement as set forth in this amendment
agreement (this “Amendment”) effective as of August 23, 2011.  Accordingly, AZTE
and HELICOS agree as follows:

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

--------------------------------------------------------------------------------


 

1.   Definitions

 

Capitalized terms used but not defined in this Amendment shall have the meaning
provided in the License Agreement.

 

2.   Amendment of License Agreement

 

2.1                                 Section 1 of the License Agreement shall be
amended by adding the following new text to the end of Section 1:

 

“1.13                     “Amendment Effective Date” shall mean August 23, 2011.

 

1.14                           “Expanded Field” shall mean any and all
activities that fall within the scope of, or constitute the practice of, the
Licensed Patents, but that are not included within the Field, including without
limitation, nucleic acid sequencing-by-synthesis performed without reliance on
detection of optically-labeled nucleotides.”

 

2.2                                 Section 1.2 of the License Agreement shall
be amended by adding the following text to the end of Section 1.2:

 

“HELICOS has one HELICOS Affiliate existing as of the Amendment Effective Date,
a wholly-owned subsidiary named Helicos Biosciences Securities Corporation. 
Notwithstanding the foregoing,[***].”

 

2.3                                 Section 2.1 shall be amended by adding the
following new text to the end of the last sentence in Section 2.1:

 

“and, as of the Amendment Effective Date, in the Expanded Field.  Without
limiting the foregoing grant of rights, and for avoidance of doubt, the parties
acknowledge and agree that the license granted in this Section 2.1 conveys to
HELICOS an exclusive right and license under the Licensed Patents, to the full
extent of the entire scope of all claims within the Licensed Patents, in all
fields of use as of the Amendment Effective Date.”

 

2.4                                 Section 2.2 shall be amended by deleting
such Section in its entirety and replacing it with the following new text:

 

“HELICOS shall promptly provide AZTE with a complete copy of any sublicense
granted under this Agreement, irrespective of whether such sublicense was
granted before, or is granted after, the Amendment Effective Date. Commencing on
the Amendment Effective Date, HELICOS may grant a sublicense under this
Agreement only if it has given written notice to AZTE of the proposed terms and
conditions of that sublicense at least ten days prior to entering into such
sublicense (and, solely with respect to agreements entered into in connection
with the settlement of a legal proceeding, obtained AZTE’s prior written
consent, which consent shall not be unreasonably withheld or delayed).

 

2.5                                 Section 2 shall be further amended by adding
the following text as a new Section 2.3:

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

2

--------------------------------------------------------------------------------


 

HELICOS hereby unconditionally waives and releases AZTE with respect to any and
all claims and causes of action of any nature, known or unknown, foreseen or
unforeseen, sounding in tort or contract, under common law or otherwise, at law
or in equity, that HELICOS has, may have, or could have against AZTE relating
to, arising from or in connection with, directly or indirectly, AZTE’s
interactions with any third parties prior to the Amendment Effective Date
relating to a possible grant of a license, covenant not to sue, or similar
rights in the Expanded Field.

 

2.6                                 Section 3.1(d) shall be amended by deleting
such Section in its entirety and replacing it with the following new text:

 

“(d)                           Subject to allocation as set forth in Section
3.1(d)(C) below if applicable, HELICOS shall pay to AZTE:

 

(A)                              As to amounts received in consideration for
rights granted to the Licensed Patents in the Field [***] revenue received by
HELICOS and HELICOS Affiliates, including, without limitation, any [***]; and

 

(B)                                As to amounts received in consideration for
rights granted in a Covered Transaction (as hereinafter defined in this Section
3.1(d)(B)), (i) the [***] in connection with [***]; and (ii) [***] revenue
received, by HELICOS and HELICOS Affiliates including, without limitation,
[***]; provided however, that in the event [***], then prior to the [***],
HELICOS shall [***].

 

As used in Section 3.1(d)(B), Covered Transaction shall mean any transaction (or
series of related transactions) whatsoever that includes a conveyance of rights
to any Licensed Patent [***] and/or to any HELICOS Patent (as hereinafter
defined in Section 3.1(d)(C)), including without limitation, any license,
sublicense, cross-license, or assignment, or any merger, acquisition, sale or
similar change of control transaction of HELICOS or a HELICOS Affiliate (a
merger, acquisition, sale or similar change of control transaction of HELICOS or
a HELICOS Affiliate is hereinafter a “Change of Control Transaction”).  All
consideration conveyed in connection with a Covered Transaction shall be subject
to clause (i) of Section 3.1(d)(B), including without limitation, [***].  The
parties acknowledge and agree, for the avoidance of doubt, that [***] shall be
[***].

 

(C)                                If HELICOS (i) enters into a transaction with
a third party that triggers an obligation of HELICOS to make a payment to AZTE
under Section 3.1(d)(A) or clause (ii) of Section 3.1(d)(B), and such
transaction conveys rights to one or more patent applications or patents owned
or controlled by HELICOS and that are not part of the Licensed Patents (the
“HELICOS Patents”), and, in the case of a Change of Control Transaction, also
transfers assets to the third party in addition to the Licensed Patents and the
HELICOS Patents (“Non-Patent Assets”), or (ii) recovers any amounts in
connection with the settlement of a legal proceeding, where either (a) the legal
proceeding, at the time of the recovery, includes both a claim that a third
party has infringed any Licensed Patent and a claim that a third party has
infringed a HELICOS Patent, or (b) where the settlement includes both a grant of
any license or other rights

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

3

--------------------------------------------------------------------------------


 

under a Licensed Patent and a grant of any license or other rights under a
HELICOS Patent, irrespective of whether the legal proceeding itself, at the time
of the recovery, includes both a claim that a third party has infringed any
Licensed Patent and a claim that a third party has infringed a HELICOS Patent
(each such transaction, recovery, or settlement referred to hereinafter as a
“Patent Recovery Event”), then all of the consideration received in connection
with that Patent Recovery Event shall be allocated between the HELICOS Patents
(and, in the case of a Change of Control Transaction, the Non-Patent Assets), on
the one hand, and the Licensed Patents, on the other hand, based on their
relative value in the Patent Recovery Event, taking into account factors that
one would reasonably determine to be relevant under the circumstances, which may
include some or all of the following factors (along with any other relevant
factors not listed herein): (1) the priority date of the relevant patents, (2)
whether one party’s patent(s) dominate the other party’s patent(s) with respect
to subject matter that is relevant to current or planned commercial activities,
(3) the anticipated length of the remaining patent life of the relevant patents,
(4) the geographic scope of the relevant patents, (5) with respect to a
settlement referenced in clause (ii) of this Section 3.1(d)(C), the amount
resulting from the infringing conduct that is specifically attributable either
to the HELICOS Patents or the Licensed Patents and (6) in the case of a Change
of Control Transaction, the reasonable value of the Non-Patent Assets (which
shall be added to the reasonable value of the HELICOS Patents for purposes of
determining their combined value relative to the Licensed Patents for purposes
of the allocation described in this Section 3.1(d)(C)). There shall be no
allocation made under this Section 3.1(d)(C) for any recovery of a judgment
entered in a legal proceeding where such recovery is subject to Section 6.1. 
Any allocation between the Licensed Patent and the HELICOS Patents of the
consideration received in connection with a Patent Recovery Event, for example,
in a license agreement or settlement agreement entered into by HELICOS and a
third party, shall not be considered in determining the allocation to be made
under this Section 3.1(d)(C).  [***] in connection with a [***].  HELICOS and
AZTE shall negotiate in good faith towards an allocation of value as set forth
above promptly following the consummation of a relevant Patent Recovery Event. 
If HELICOS and AZTE are unable to agree upon a reasonable allocation within
thirty (30) days thereafter (such period being subject to extension as the
parties may agree), then the determination shall be resolved in accordance with
the process set forth in Appendix B attached hereto and incorporated herein by
reference.  For avoidance of doubt, the parties acknowledge and agree that
[***], and shall [***].”

 

2.7                                 Section 3.1 shall be further amended by
adding the following text as a new Section 3.1(e):

 

“(e)                            For avoidance of doubt, the parties acknowledge
and agree that, pursuant to Section 3.1(d) and Section 6.1(a), HELICOS shall pay
up to a maximum of [***] in the aggregate [***].  All payments [***] in
immediately available funds [***].  Once HELICOS has paid AZTE the total amount
of [***], HELICOS shall have [***].”

 

2.8                                 Section 3.1 shall be further amended by
adding the following text as a new Section 3.1(f):

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

4

--------------------------------------------------------------------------------


 

“(f)                              All fees, payments, and royalties paid by
HELICOS under this Agreement shall be non-refundable, non-recoverable, and
non-creditable [***] for any reason whatsoever, including without limitation,
the outcome of any proceeding, litigation, or challenge concerning the Licensed
Patents.

 

2.9                                 Section 6.1 shall be amended by deleting
such Section in its entirety and replacing it with the following new text:

 

“Each party shall notify the other promptly in writing upon becoming aware of
any third-party infringement of any Licensed Patent.  HELICOS shall have the
sole and exclusive first right, but not the obligation, at its expense and using
counsel of its choice, to initiate a legal proceeding in respect of any such
third-party infringement of any Licensed Patent, including without limitation,
any infringing activity that occurred prior to the Amendment Effective Date.  If
HELICOS initiates any such legal proceeding, HELICOS shall not make any
admission or concession that any Licensed Patent (or any claim of any Licensed
Patent) is invalid or unenforceable, without obtaining AZTE’s prior written
consent (which consent may be withheld for any reason so long as it would not
require HELICOS to serve a pleading that violates Rule 11 of the Federal Rules
of Civil Procedure).  At the reasonable request of HELICOS, AZTE hereby agrees
to be named as a plaintiff in any such legal proceeding if required for HELICOS
to maintain such legal proceeding under applicable law at the sole expense of
HELICOS.  HELICOS shall not enter into any settlement of any legal proceeding
subject to this Section 6 without the prior written consent of AZTE, which
consent shall not be unreasonably withheld or delayed.  HELICOS shall indemnify
AZTE for any liability, damage, loss, fees, costs, or expenses awarded or
imposed against, or incurred by, AZTE (including its parent ASU Foundation),
Arizona Board of Regents or Arizona State University, or directors, regents,
officers or employees of any of the foregoing (including all awards or
judgments, whether arising from cross claims, counterclaims, third-party claims
or otherwise, and whether in the same or different proceeding from the one
initiated or prosecuted by HELICOS), arising out of, in connection with, or
relating to any such legal proceeding, and all reasonable out-of-pocket
attorneys’ fees incurred in connection with any such proceeding. 
Notwithstanding the generality of the foregoing, the parties acknowledge and
agree, for the avoidance of doubt, that the indemnification obligation set forth
in this Section 6.1 shall not include an obligation to indemnify any person or
entity for any diminution of the value of any Licensed Patent.  AZTE shall
reasonably cooperate with and provide all assistance reasonably requested by
HELICOS in any legal proceeding initiated by HELICOS hereunder; provided that
HELICOS pays AZTE for any reasonable costs and expenses incurred by AZTE or
otherwise due in connection with providing such assistance, such as any
reasonable, out-of-pocket legal fees incurred by AZTE or its parent or
affiliates arising or resulting from any such proceeding.  Any damages, costs,
awards, fees or recoveries paid by any third party in connection with any legal
proceeding initiated or prosecuted at HELICOS’s expense (whether by way of
settlement or otherwise) shall be divided between HELICOS and AZTE as follows:

 

(a)                                  As to (i) any legal proceeding that
includes a claim that a third party has infringed any Licensed Patent in the
Expanded Field (irrespective of whether that legal proceeding

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

5

--------------------------------------------------------------------------------


 

also includes a claim that a third party has infringed any HELICOS Patent or any
Licensed Patent within the Field), which claim has not been involuntarily
dismissed pursuant to a contested dispositive motion or voluntarily dismissed
with the prior written consent of AZTE, or (ii) any settlement or other
disposition of a legal proceeding that includes a grant of any license or other
rights under any Licensed Patent within the Expanded Field (irrespective of
whether the legal proceeding itself includes allegations of activities within
the Expanded Field, and irrespective of whether the settlement or other
disposition involves a grant of any license or other rights under any HELICOS
Patent or any Licensed Patent within the Field), AZTE shall receive [***] paid
in the aggregate [***], with the sole and exclusive exception of any amounts
expressly allocated only to HELICOS Patents in one or more judgments on the
merits entered other than through an agreement of the parties to the legal
proceeding; [***].  As provided in Section 3.1(e), HELICOS shall have no
obligation to pay to AZTE more than [***] in the aggregate [***].

 

(b)                                 As to all damages, costs, awards, fees or
recoveries paid by any third party in connection with any legal proceeding
initiated or prosecuted at HELICOS’s expense [***], (i) HELICOS shall recover an
amount equal to all out-of-pocket legal fees and expenses incurred or payable in
connection with prosecuting or defending the Licensed Patents in such legal
proceeding (including amounts that have already been paid and amounts that are
contingent on a certain result or that otherwise become due and payable in
connection with the resolution of the matter, but not including legal fees paid
by HELICOS to or for the benefit of AZTE or its related entities in connection
with such legal proceeding under this Section 6.1); and (ii) of the remainder,
subject to any allocation provided for in Section 3.1(d)(C), HELICOS shall
receive [***] and AZTE shall receive [***]; provided, however, that if, in
connection with the resolution of such legal proceeding, HELICOS grants a
license, a covenant not to sue, or similar ongoing rights under any of the
Licensed Patents to such third party, or is acquired by such third party in a
Change of Control Transaction, then (a) HELICOS shall receive [***] of all
amounts that are payable within ninety (90) days after the closing of such
transaction (including obtaining all shareholder and governmental approvals
required in connection therewith); and (b) HELICOS shall receive [***] and AZTE
shall receive [***] of all such proceeds as they become payable in connection
with such transaction after such ninety (90) day period.

 

(c)                                  The parties acknowledge and agree, for
avoidance of doubt, that any damages, costs, awards, fees or recoveries paid by
any third party in connection with any single legal proceeding initiated or
prosecuted at HELICOS’s expense (whether by way of settlement or otherwise) that
involves activities that are within the Expanded Field and activities that are
within the Field shall be shared by the parties [***].  The parties further
acknowledge and agree, for avoidance of doubt, that (i) no amounts recovered by
HELICOS from a judgment in a legal proceeding that is otherwise subject to this
Section 6.1, and in which all of the Licensed Patents asserted in such legal
proceeding were found to be invalid, unenforceable or not infringed, shall be
[***], (ii) all amounts recovered by HELICOS from a judgment in a legal
proceeding that is otherwise subject to this Section 6.1, and in which all of
the HELICOS Patents asserted in such legal

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

6

--------------------------------------------------------------------------------


 

proceeding were found to be invalid, unenforceable or not infringed, [***] and
(iii) any amounts allocated to one or more Licensed Patents in a judgment from a
legal proceeding that is otherwise subject to this Section 6.1 [***], and any
amounts allocated to one or more HELICOS Patents in such judgment [***].

 

2.10                           Section 7 shall be amended by adding the
following text as a new Section 7.5:

 

“The licenses granted under this Agreement may be terminated by AZTE in the
event HELICOS (or any entity or person acting on its behalf) initiates any
proceeding or otherwise asserts any claim challenging the validity,
patentability, or enforceability of any Licensed Patent in any court,
administrative agency, or other forum.”

 

2.11                           The following text shall be added to the
Agreement as a new Appendix B:

 

“Appendix B

 

(i)                                     Arbitration will be conducted in New
York, New York under the rules of the American Arbitration Association then in
effect for the resolution of commercial disputes, except as modified herein. 
The parties will appoint a panel of three (3) arbitrators, one to be selected by
HELICOS, one to be selected by AZTE, and one to be selected by mutual
agreement.  If HELICOS and AZTE are unable to agree on a third arbitrator, the
arbitrator will be chosen by the mutual agreement of the two arbitrators
selected by the parties.

 

(ii)                                  Within thirty (30) days after such matter
is referred to arbitration, each party will provide the arbitrators with its
proposed allocation, together with a written memorandum in support of such
proposed allocation (not to exceed 5000 words), including its analysis of the
relevant factors, as well as documentary evidence in support thereof and the
arbitrators shall promptly provide each party’s proposed allocation, analysis
and evidence to the other party.

 

(iii)                               Within thirty (30) days after a party
submits its proposed materials to the arbitrators, the other party shall have
the right to respond thereto (but neither party may change its proposed
allocation). The response (not to exceed 3000 words) and any material in support
thereof shall be provided to the arbitrators and the other party.

 

(iv)                              The arbitrators shall have the right to meet
with the parties as necessary to inform the arbitrators’ determination.  Within
thirty (30) days of the receipt by the arbitrators of both parties’ responses,
the arbitrators shall select the proposed allocation that most accurately
reflects the relative value of the HELICOS Patents and the Licensed Patents in
the Patent Recovery Event.  The arbitrators must select an allocation that was
proposed by one or the other of the parties; the arbitrators may not combine or
otherwise modify the parties’ proposed allocations.  Upon selection of an
allocation by the arbitrators, such allocation shall be binding and enforceable
on the parties.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

7

--------------------------------------------------------------------------------


 

(v)                                 The arbitrators shall be directed to make
their decision within one hundred and eighty (180) days after the date on which
the parties were obligated to arbitrate the allocation issue.”

 

3.   Effect of Amendment; Confirmation of Terms

 

3.1                                 This Amendment shall constitute an amendment
of the License Agreement entered into in accordance with Section 9.5 of the
License Agreement.

 

3.2                                 Except as expressly set forth herein, the
License Agreement shall continue in full force and effect, in accordance with
the terms and conditions set forth therein.

 

4.   Confidentiality

 

4.1                                 AZTE and HELICOS agree that the content of
this Amendment shall be treated confidentially by both AZTE and HELICOS in
accordance with the requirements of Article 10 of the License Agreement, subject
to any requirements of the Arizona public records laws applicable to AZTE or
ASU.  Notwithstanding the foregoing, AZTE consents to the filing of this
Amendment by HELICOS with the Securities and Exchange Commission.

 

5.   Notices

 

Any notice required or permitted to be given under this Agreement shall be
considered properly given if sent by mail, facsimile, or courier delivery to the
respective address of each party as follows:

 

If to HELICOS:

 

HELICOS BIOSCIENCES CORPORATION
One Kendall Square, Suite B2002
Cambridge, MA 02139, U.S.A.
Attn: President
Fax: 617-264-1700

 

 

 

If to AZTE:

 

Arizona Technology Enterprises
ASU SkySong
1475 N. Scottsdale Road, Suite 200
Scottsdale, AZ 85257-3538
Attn: CEO and General Counsel
Fax: 480-884-1984

 

Agreed as of August 23, 2011:

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

8

--------------------------------------------------------------------------------


 

HELICOS BIOSCIENCES CORP.

 

ARIZONA TECHNOLOGY ENTERPRISES

 

 

 

 

 

 

By:

/s/ Ivan Trifunovich

 

By:

/s/ Augustine Cheng

 

Name:

Ivan Trifunovich

 

 

Name:

Augustine Cheng

 

Title:

President & Chief Executive Officer

 

 

Title:

Chief Executive Officer

 

Date:

August 23, 2011

 

 

Date:

August 23, 2011

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

9

--------------------------------------------------------------------------------